Wright, J.,
dissenting. We have previously ruled that no appeal is provided to the common pleas court from any order suspending a civil service employee except a member of a police or fire department. See Anderson v. Minter (1972), 32 Ohio St. 2d 207, 61 O.O. 2d 447, 291 N.E. 2d 457. Today, the majority tacitly overrules Anderson, supra, without good reason or rationale. Because I believe that Anderson, supra, correctly delineates the appeal rights available to civil service employees, I disagree for the reasons that follow.
R.C. 124.34, which sets forth the conditions of tenure of public employees and provides for appeals, in certain instances, to the civil service commission and the court of common pleas, reads as follows:
“In any case of reduction, suspension of more than three working days, or removal, the appointing authority shall furnish such employee with a copy of the order of reduction, suspension, or removal, which order shall state the reasons therefor. * * *
“In cases of removal or reduction in pay for disciplinary reasons, either the appointing authority or the officer or employee may appeal from the decision of the state personnel board of review or the commission to the court of common pleas * *
The employment rights of all public employees are limited by this statutory language. While the General Assembly has provided that suspensions should be made only for cause, it has made no provisions for appeal of a suspension of less than three days, and it has vested final discretion regarding the propriety of suspensions of three days or more in the civil service commission. See Anderson, supra, at 211, 61 O.O. 2d at 449, 291 N.E. 2d at 460. As this court held in Anderson, supra, to find a right of appeal from a suspension “* * * would mean that the General Assembly intended to provide only for an appeal to the Civil Service Commission or the State Personnel Board of Review where the suspension exceeded five days [now three days] but intended to authorize an independent action in the Common Pleas Court where the suspension was five days [now three days] or less. We cannot conclude that the language actually employed would authorize such an anomalous result.” Id. at 212, 61 O.O. 2d at 450, 291 N.E. 2d at 461.
Nevertheless, the majority persists in finding that suspensions of civil service employees may be reviewed in the court of common pleas pursuant to R.C. 2506.01 which provided in pertinent part:
“Every final order, adjudication, or decision of any officer, tribunal, authority, board, bureau, commission, department or other division of any political subdivision of the state may be reviewed by the common pleas court of the county in which the principal office of the political subdivision is located
“The appeal provided in sections 2506.01 to 2506.04, inclusive, of the Revised Code is in addition to any *327other remedy of appeal provided by law.”
Since R.C. 124.34 does not provide for review of civil service employee suspensions by the common pleas court, and R.C. 2506.01 suggests that all final orders from administrative officers and agencies are appealable, I think it is obvious that these two provisions conflict with each other. When two provisions conflict we must, of course, look to R.C. 1.51 which provides as follows:
“If a general provision conflicts with a special or local provision, they shall be construed, if possible, so that effect is given to both. If the conflict between the provisions is irreconcilable, the special or local provision prevails as an exception to the general provision, unless the general provision is the later adoption and the manifest intent is that the general provision prevail.” (Emphasis added.)
See, also, Schisler v. Clausing (1981), 66 Ohio St. 2d 345, 20 O.O. 3d 316, 421 N.E. 2d 1291.
R.C. 124.34 is a specific statute dealing with the suspension of civil service employees and their rights of appeal therefrom. R.C. 2506.01 is a general statute dealing with appeals from various bodies. Both statutes have been revised within the past year, but neither revision addressed the conflict noted above. I believe that under these circumstances, R.C. 124.34 must prevail and there is no jurisdiction for court of common pleas review of suspensions of civil service employees. In my view, appeals under R.C. 2506.01 lie only when they are not precluded by R.C. 124.34. See, also, Marinchek v. Brunswick Civil Service Comm. (1984), 20 Ohio App. 3d 247, 20 OBR 309, 485 N.E. 2d 790.
The majority’s reliance on Walker v. Eastlake (1980), 61 Ohio St. 2d 273, 15 O.O. 3d 273, 400 N.E. 2d 908, is patently misplaced. Walker is factually distinguishable in that it involved the removal of an employee, which is clearly appealable under R.C. 124.34, and not a suspension which is, of course, the issue before us today.
For the foregoing reasons, I respectfully dissent from the majority opinion.
Locher and Holmes, JJ., concur in the foregoing dissenting opinion.